Order denying motion to vacate warrant of attachment unanimously affirmed, with costs to the respondent. Defendants are entitled, should they so desire, to amend their answer or to move with respect to the amended complaint. The complaint, containing an improper as well as a proper cause of action for purposes of obtaining a warrant of attachment, was not incorporated by reference in the affidavit of application nor does it appear that the complaint was necessary to the granting of the application. The mere reference to its issuance and annexation to the application does not require *856therefore that the warrant be vacated on the authority of Brown v. Chaminade Velours (176 Mise. 238, affd. 261 App. Div. 1071). The Brown case involved a complaint that was necessary to the granting of the attachment, and which had been incorporated by reference. Present — Peek, P. J., Glennon, Cohn, Breitel and Botein, JJ. [See 204 Misc. 926, 928.]